        Case ; 18-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 1 of 10 Page ID #:84



              1
             2
             3
             4
             5
             6
             7
             8                         UNITED STATES DISTRICT COURT
             9                        CENTRAL DISTRICT OF CALIFORNIA
            10
 a          11 GLENDALE OUTPATIENT                          i CASE NO.2:18-CV-10542 DSF(Ex)
 a ~           SURGERY CENTER,a California                  i
'~ °        12 corporation                                  i Hon. Judge Dale S. Fischer
 ~~b~r                                                        Courtroom: 7D
   °
y ~ ~
            13                             Plaintiff,
~ °'
  L ~       14          V.S.                                   PROTECTIVE ORDER
~~      d

    ~   ~   ~J
r/~ w   C
y ~ Q          AETNA LIFE INSURANCE
a 3a        16 COMPANY,a health benefits                   Complaint Filed: 12/20/2018
               corporation doing business in California; ;
  "
  '         17 and DOES 1 through 100,
a°
~           18                             Defendants.
            19
            20          Pursuant to Rule 26(c) ofthe Federal Rules of Civil Procedure, the Health
            21    Insurance Portability and Accountability Act of 1996, and for good cause, the
            22 Court issues this Protective Order. Unless modified pursuant to the terms
            23 contained in this Order, this Order shall remain in effect through the conclusion of
            24 this litigation.
            25          IT IS ORDERED THAT:
            26          1.     Scope of Protection
            27
            28
                                                         -1-
                                                                       Case No. 2:18-cv-10542 DSF(Ex)
                  PROTECTIVE ORDER
       Case ~~~18-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 2 of 10 Page ID #:85



           1         This Protective Order shall govern any record of information produced in
           2 this action and designated pursuant to this Protective Order, including all
           3 designated deposition testimony, all designated testimony taken at a hearing or
           4 other proceeding, all designated deposition exhibits, interrogatory answers,
           5 admissions, documents and other discovery materials, whether produced
           6 informally or in response to interrogatories, requests for admissions, requests for
           7 production of documents or other formal methods of discovery.
           8         This Protective Order shall also govern any designated record of information
           9 produced in this action pursuant to required disclosures under any federal
          10 procedural rule or local rule ofthe Court and any supplementary disclosures
a,        11   thereto.
a L
a O
~C C
          12         This Protective Order shall apply to the parties and to any nonparty from
~ ~ r
  C O
  N
y ~ ~
          13   whom discovery may be sought who desires the protection of this Protective Order.
~
'~ °' U
          14         2.     Definitions
~~
~~        15         The term Confidential Information shall mean confidential or proprietary
V1 ~ C
.n F~"
          16 ~ technical, scientific, financial, business, health, or medical information designated
a 3a
bo ~
   ~      17 as "CONFIDENTIAL" by the producing party.
 0
c~
          18         The term Confidential Health Information shall constitute a subset of
          19 Confidential Information, and shall be designated as "CONFIDENTIAL" and
          20 subject to all other terms and conditions governing the treatment of Confidential
          21   Information. Confidential Health Information shall mean information supplied in
          22 any form, or any portion thereof, that identifies an individual or subscriber in any
          23   manner and relates to the past, present, or future care, services, or supplies relating
          24 to the physical or mental health or condition of such individual or subscriber, the
          25   provision of health care to such individual or subscriber, or the past, present, or
          26 future payment for the provision of health care to such individual or subscriber.
          27 Confidential Health Information shall include, but is not limited to, claim data,
          28
                                                         -2-
                                                                       Case No. 2:18-cv-10542 DSF(Ex)
               ( PROTECTIVE ORDER
         rase ; 18-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 3 of 10 Page ID #:86



              1   claim forms, grievances, appeals, or other documents or records that contain any
              2 patient health information required to be kept confidential under any state or
              3 federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
              4 Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
              5 §§ 164.501 & 160.103), and the following subscriber, patient, or member
              6 identifiers:
              7            a. names;
              8            b. all geographic subdivisions smaller than a State, including street
              9                address, city, county, precinct, and zip code;
             10            c. all elements of dates(except year) for dates directly related to an
a            11                individual, including birth date, admission date, discharge date, age,
a
a  °
~C ~
             12                and date of death;
R ,~ .~

   N°O
 y ~ ~
             13            d. telephone numbers;
~ °' ~ 14
    L                      e. fax numbers;
7a T/]   y

~ ~ °' 15                  f. electronic mail addresses;
F wd
a 3a 16                    g. social security numbers;
C
~ "'
  ~          17            h. medical record numbers;
0
~            18            i. health plan beneficiary numbers;
             19            j. account numbers;
             20            k. certificate/license numbers;
             21            1. vehicle identifiers and serial numbers, including license plate
             22                numbers;
             23            m. device identifiers and serial numbers;
             24            n. web universal resource locators("URLs");
             25            o. Internet protocol("IP") address numbers;
             26            p. biometric identifiers, including finger and voice prints;
             27            q. full face photographic images and any comparable images; and/or
             28
                                                           -3-
                                                                        Case No. 2:18-cv-10542 DSF(Ex)
                  PROTECTIVE ORDER
         base ~~18-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 4 of 10 Page ID #:87



            1              r. any other unique identifying number, characteristic, or code.
            2         The term Technical Advisor shall refer to any person who is not a party to
            3 this action or not presently employed by the receiving party or a company affiliated
            4 through common ownership, who has been designated by the receiving party to
            5 receive another party's Confidential Information, including Confidential Health
            6 Information. Each party's Technical Advisors shall be limited to such person as, in
            7 the judgment ofthat party's counsel, are reasonably necessary for development and
            8 presentation ofthat party's case. These persons include outside experts or
            9 consultants retained to provide technical or other expert services such as expert
           10 testimony or otherwise assist in trial preparation.
a          11         3.      Designation of Information
aa o,~
.
 C ^«~
           12         Documents and things produced or furnished during the course of this action '~
 ~ bC r
   N O
 H ~ ~
           13 shall be designated as containing Confidential Information, including Confidential
    ~ V 14 Health Information, by placing on each page, each document(whether in paper or
~~
~ ~ ~ 15 electronic form), or each thing a legend substantially as follows:
a y d


  F wd
        16                                 CONFIDENTIAL
`~3a
  C
~o ~~   17       A party may designate information disclosed at a deposition as Confidential
 0
 c~
        18 Information by requesting the reporter to so designate the transcript at the time of
           19 the deposition.
           20         A producing party shall designate its discovery responses, responses to
           21   requests for admission, briefs, memoranda and all other papers sent to the court or
           22 to opposing counsel as containing Confidential Information when such papers are
           23 served or sent.
           24         A party shall designate information disclosed at a hearing or trial as
           25 Confidential Information by requesting the court, at the time the information is
           26 proffered or adduced, to receive the information only in the presence ofthose
           27
          28
                                                                      Case No. 2:18-cv-10542 DSF(Ex)
                PROTECTIVE ORDER
       Case         10542-DSF-E Document 15-1 Filed 03/25/19 Page 5 of 10 Page ID #:88



           1   persons designated to receive such information and court personnel, and to
           2 designate the transcript appropriately.
           3         The parties will use reasonable care to avoid designating any documents or
           4 information as Confidential Information that is not entitled to such designation or
           5   which is generally available to the public. The parties shall designate only that part
           6 ofa document or deposition that is Confidential Information, rather than the entire
           7 document or deposition.
           8         4.     Disclosure and Use of Confidential Information
           9         Information that has been designated Confidential shall be disclosed by the
          10 receiving party only to Qualified Recipients. All Qualified Recipients shall hold
a.        11   such information received from the disclosing party in confidence, shall use the
a
'~ o
'~        12 information only for purposes ofthis action and for no other action, and shall not
 ~ c r,
                                          commercial purpose, and shall not use it for filing
~ ~~ 13 use it for any business or other
a N O


~+. "
~
C   L U 14 or prosecuting any patent application (of any type) or patent reissue or
a, V~ y
7~ ~
~n =~   15 reexamination request, and shall not disclose it to any person, except as hereinafter
   ~" Q
        16 provided. All information that has been designated Confidential shall be carefully
`~3a
~O ~
   M
          17 maintained so as to preclude access by persons who are not qualified to receive
 0
          18 such information under the terms of this Order.
          19         In the event that any receiving party's briefs, memoranda, discovery
          20 requests, requests for admission or other papers of any kind which are served or
          21   filed shall include another party's Confidential Information, the papers shall be
          22 appropriately designated and shall be treated accordingly.
          23         All documents, including attorney notes and abstracts, which contain another
          24 party's Confidential Information, shall be handled as if they were designated
          25   pursuant to paragraph 3.
          26         Documents, papers and transcripts filed with the court that contain any other
          27 party's Confidential Information shall be filed under seal.
          28
                                                        -5-
                                                                      Case No. 2:18-cv-10542 DSF(Ex)
               PROTECTIVE ORDER
      Case ;       10542-DSF-E Document 15-1 Filed 03/25/19 Page 6 of 10 Page ID #:89



           1        5.    Qualified Recipients
           2        For purposes ofthis Order, the term Qualified Recipient means
           3                      a. Outside counsel of record for any party in this action, as
           4                         well as employees ofsuch counsel(excluding experts and
           5                         investigators) assigned to and necessary to assist such
           6                         counsel in the preparation and trial of this action;
           7                      b. Representatives, officers, or employees of a party as
           8                         necessary to assist outside counsel in the preparation and
           9                         trial of this action;
          10                      c. Witnesses who testify by deposition or at trial who, if not a
          11                         representative, officer, or employee of a party, shall be
 a
 a0~
'2~       12                         advised about the terms of this Order and that such Order is
 ~ ~~
Vl ~ 01
          13                         applicable to them in connection with their testimony and do
~ ~ U     14                         not retain copies of Confidential Information;
~~
? ~d      15                      d. Persons who were authors or recipients of the Confidential
e we
          16                         Information or previously had legal access to Confidential
`~3a
bO ~
   M
          17                         Information;
 0
          18                      e. Technical Advisors, expert witnesses, or consultants
          19                         engaged by a party to assist with the preparation and trial of
          20                         this action provided such expert or consultant agrees in
          21                         writing, in the form attached at Appendix A,to be bound by
          22                         the terms of this Order;
          23                    f. Any designated arbitrator or mediator who is assigned to
          24                         hear this matter, or who has been selected by the parties, and
          25                         his or her staff, provided that such individuals agree in
          26                         writing, in the form attached at Appendix A,to be bound by
          27                         the terms of this Order;
          28
                                                                     Case No. 2:18-cv-10542 DSF(Ex)
               PROTECTIVE ORDER
        base ;      -cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 7 of 10 Page ID #:90



           1                           g. Stenographers and videographers engaged to transcribe or
           2                              record depositions conducted in this action provided that
           3                              such individuals agree in writing, in the form attached at
           4                              Appendix A,to be bound by the terms of this Order; and
           5                           h. The Court and its support personnel.
           6             6.     Nonparties
           7             Any nonparty who produces documents or other information in response to
           8 ~ ~ discovery requests or subpoenas in this litigation shall be entitled to the benefits
                 ~ ~ and protections of this Order and shall be entitled to seek additional protections.
          10 ~ ~ The parties agree that they will treat Confidential Information produced by
a.        11      nonparties according to the terms ofthis Order.
a
i a L
"   O

'~ ~      12             Nonparties may challenge the confidentiality of Confidential Information by
   N
 ~ ~ ~
          13 filing a motion to intervene and a motion to de-designate.
~' ~ U 14        7.     Inadvertent Failure to Designate
~~
~ ~~ 15          In the event that a producing party inadvertently fails to designate any of its
~w ~
a go 16 information pursuant to paragraph 3, it may later designate by notifying the
 C 3a
~O ~
   M
       17 receiving parties in writing. The receiving parties shall take reasonable steps to see
 0
       18 that the information is thereafter treated in accordance with the designation.
          19 It shall be understood however, that no person or party shall incur any liability
          20      hereunder with respect to disclosure that occurred prior to receipt of written notice
          21      of a belated designation.
          22             8.     Inadvertent Disclosure
          23             In the event of an inadvertent disclosure of another party's Confidential
          24 Information to anon-Qualified Recipient, the party making the inadvertent
          25      disclosure shall promptly upon learning ofthe disclosure: (i) notify the person to
          26      whom the disclosure was made that it contains Confidential Information subject to
          27 this Order;(ii) make all reasonable efforts to preclude dissemination or use ofthe
          28
                                                             -7-
                                                                           Case No. 2:18-cv-10542 DSF(Ex)
                  PROTECTIVE ORDER
            base     .8-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 8 of 10 Page ID #:91



                     Confidential Information by the person to whom disclosure was inadvertently
                 2 made including, but not limited to, obtaining all copies of such materials from the
                 3   non-Qualified Recipient; and (iii) notify the producing party ofthe identity ofthe
                 4 person to whom the disclosure was made, the circumstances surrounding the
                 5   disclosure, and the steps taken to ensure against the dissemination or use ofthe
                 6 information.
                 7         9.     Challenge to Designation
                 8         At any time after the delivery of Confidential Information, counsel for the
                 9   party receiving the Confidential Information may challenge the designation of all
                10   ~r any portion thereof by providing written notice thereof to counsel for the party
   a            11   disclosing or producing the Confidential Information. If the parties are unable to
   a    L
   .a
   I    Q

   C C
                12   agree as to whether the confidential designation of discovery material is
   ~~er
        N
            O
                13                 am--~- -- o;~,;,,a +~,o r,.~~a~„~_~ ,...,Minn ~ i~~~he
                     ~.ppropriate, *h                                                         r
   C ~ ~
   ~
   ""U   14
   ~~
   a ~~                                                                          he party disclosing or
   ~ ~ ~ 15
         16          pro ucing the Conf ential I formation ~hn" "~_,~ *~„ a~t~~ ~~~ +'~~ a~+~ ^~
~~, 3d o
                     ,~~~ 3 ~,P~~'p~~5~~~~
   ~~
   L ~O
   O
                17 ,~~~~~--'- - `~ file a motion for protective order with regard to any Confidential
                18 [nformation in dispute. The party producing the Confidential Information shall
                19   Zave the burden of establishing that the disputed Confidential Information is
                20   entitled to confidential treatment. If the party producing the Confidential
                21   [nformation does not timely file a motion for protective order, the Confidential
                22   Information in dispute shall no longer be subject to confidential treatment as
                23   provided in this Order. All Confidential Information is entitled to confidential
                24   treatment pursuant to the terms of this Order until and unless the parties formally
                25   agree in writing to the contrary, a party fails to timely move for a protective order,
                26   ~r a contrary determination is made by the Court as to whether all or a portion of
                27   iesignated Confidential Information is entitled to confidential treatment.
                28
                                                                            Case No. 2:18-cv-10542 DSF(Ex)
                     'ROTECTIVE ORDER
       .Case ; 18-cv-10542-DSF-E Document 15-1 Filed 03/25/19 Page 9 of 10 Page ID #:92



           1         10.    Conclusion of Action
          2          At the conclusion of this action, including through all appeals, each party or
          3 other person subject to the terms hereof shall be under an obligation to destroy or
          4 return to the producing party all materials and documents containing Confidential
          5 Information and to certify to the producing party such destruction or return. Such
          6 return or destruction shall not relieve said parties or persons from any of the
          7 continuing obligations imposed upon them by this Order.
          8          The provisions of this paragraph shall not be binding on the United States,
          9 any insurance company, or any other party to the extent that such provisions
         10 conflict with applicable Federal or State law. The Department of Justice, any
a        11    insurance company, or any other party shall notify the producing party in writing
a
a ~o
~C ~
         12 of any such conflict it identifies in connection with a particular matter so that such
.T ~ r
   C
   N O
 ~ ~ ~
         13    matter can be resolved either by the parties or by the Court.
~ '~U    14          11.    Jurisdiction to Enforce Protective Order
~~
~ ~d     15          After the termination of this action, the Court will continue to have
F wd
         16 jurisdiction to enforce this Order.
`~3a
~O ~
   M
         17          12.    Modification of Protective Order
 0
v
         18          This Order is without prejudice to the right of any person or entity to seek a
         19 modification of this Order at any time either through stipulation or Order ofthe
         20 Court.
         21          13.   Confidentiality of Party's Own Documents
         22          Nothing herein shall affect the right of the designating party to disclose to its
         23 officers, directors, employees, attorneys, consultants or experts, or to any other
         24 person, its own information. Such disclosure shall not waive the protections ofthis
         25 Protective Order and shall not entitle other parties or their attorneys to disclose
         26 such information in violation of it, unless by such disclosure of the designating
         27 ~ party the information becomes public knowledge. Similarly, the Protective Order
         28
                                                        -9-
                                                                      Case No. 2:18-cv-10542 DSF(Ex)
               PROTECTIVE ORDER
        Case 2        10542-DSF-E Document 15-1 Filed 03/25/19 Page 10 of 10 Page ID #:93



            1    shall not preclude a party from showing its own information, including its own
           2 information that is filed under seal by a party, to its officers, directors, employees,
           3     attorneys, consultants or experts, or to any other person.
           4           14.    Compulsory Disclosure to Third Parties
           5           If any receiving party is subpoenaed in another action or proceeding or
           6 ~ ~ served with a document or testimony demand or a court order, and such subpoena
           7 ~ ~ or demand or court order seeks Confidential Information, including Confidential
           8     Health Information of a producing party, the receiving party shall give prompt
           9     written notice to counsel for the producing party and allow the producing party an
          10 opportunity to oppose such subpoena or demand or court order prior to the
a         11 deadline for complying with the subpoena or demand or court order. No
a
`
'~~ .~
    ~°    12 compulsory disclosure to third parties of information or material exchanged under
       .,
     ° O 13 ~ this Order shall be deemed a waiver of any claim of confidentiality, except as
     N
    ~ a
   w
~ ~~ 14 ~ expressly found by a court or judicial authority of competent jurisdiction.
~~ d
    ~" 15
C%1 ~ C
                15. Binding Effect
 m ~" Q
~ 3a      16           This Order shall be binding upon the parties and their attorneys, successors,
~  ~
 ° "'     17     executors, personal representatives, administrators, heirs, legal representatives,
 0
`~        18     assigns, subsidiaries, divisions, employees, agents, independent contractors, or
          19 other persons or organizations over which they have control.
          20
          21     Signed this ~~~ day of        ~'IA~~2~i         ,2019.
          22
          23
                                                        Hon. Charles F. Eick
          24                                            United States Magistrate Judge
          25
          26
          27
          28
                                                         -10-
                                                                        Case No. 2:18-cv-10542 DSF(Ex)
                 PROTECTIVE ORDER
